Judgment and order affirmed, with costs. No opinion. In view of the importance to the general public of the question involved in the ease as to the violation of the statute in question,  and the question whether or not such violation constituted plaintiff a trespasser on the public highway and barred him as such from any recovery by reason of defendant’s proven negligence, a motion for leave to appeal to the Court of Appeals will be granted if promptly made. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.